Citation Nr: 1743260	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to a disability rating higher than the 20 percent rating previously assigned.

In August 2016, the Veteran submitted a Motion to Advance on the Docket based on his age.  Sufficient cause has been shown, and thus the Motion to advance the appeal on the Board's docket is granted pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran believes his bilateral hearing loss warrants a rating in excess of 20 percent.  

In June 2015, two weeks prior to VA receiving his claim for an increased rating, the Veteran presented for a VA audiology evaluation.  After audiometry and speech recognition testing, the audiologist concluded that the Veteran had bilateral mild to moderate sensorineural hearing loss with no change since the last examination.

In connection with his claim for an increased rating, the Veteran was afforded a VA audiological examination in August 2015.  

In October 2016, the Veteran presented for another VA evaluation, describing difficulty hearing while in the presence of background noise.  Reported results of puretone audiometry included mild to severe sensorineural hearing loss in the 500 to 8000 Hertz range with good word recognition for the right ear, and mild to severe sensorineural hearing loss with fair word recognition for the left ear.  The following month, the Veteran received new hearing aids.

In his April 2017 substantive appeal, the Veteran related that he continued to have trouble understanding words even after receiving new hearing aids and he had to read lips.  He stated that his "hearing is getting worse."  

The Veteran's April 2017 statement along with the June 2015 and October 2016 VA audiology records, which indicate that his hearing loss appeared to increase in severity from mild to moderate to mild to severe, suggest that the Veteran's bilateral hearing loss may have increased in severity.  Unfortunately, the audiometry data and speech recognition scores from those evaluations are not associated with the medical evidence of record, and VA requires objective testing data to evaluate impaired hearing.  See 38 C.F.R. § 4.85, Diagnostic Code 6100).  Therefore, on remand, the AOJ should obtain the puretone audiometry and speech discrimination testing data from the June 2, 2015 and October 25, 2016 VA audiology evaluations.  

The AOJ also should obtain any ongoing treatment records pertinent to bilateral hearing loss from the East Orange VA Medical Center (VAMC) and related clinics dating since November 2016.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any ongoing treatment records pertinent to bilateral hearing loss from the East Orange VAMC and related clinics dating since November 2016; and the puretone audiometry and speech discrimination testing data from the June 2, 2015 and October 25, 2016 VA audiology evaluations.  The June 2, 2015 report indicates that the results are available by clicking on "Tools" and then on "AudiogramDisplay."

2.  After completing the above development, arrange for a VA audiological examination to evaluate the current severity of the Veteran's bilateral hearing loss.  The entire electronic claims file should be made available to, and be reviewed by, the designated audiologist.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  The examiner also must provide a full description of all functional deficits caused by the Veteran's bilateral hearing loss.  If no such deficits are found, this should be explained.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




